PER CURIAM.*
Richard Herman Godwin, Louisiana inmate number 444397, appeals the district court’s grant of the appellees’ motion for summary judgment in this 42 U.S.C. § 1983 civil-rights suit, which was filed to challenge events that occurred while God-win was a pretrial detainee. Godwin argued in the district court that the defendants denied him medical care, failed to protect him from harm suffered at the hands of other inmates, and interfered with his right of access to courts by opening his mail and confiscating his legal materials. Godwin now argues that the district court erred in granting the defendants’ motion for summary judgment because he submitted an affidavit that raises genuine issues of material fact.
We review the district court’s grant of summary judgment de novo. Duckett v. City of Cedar Park, Tex., 950 F.2d 272, 276 (5th Cir.1992). Summary judgment is proper when, viewing the evidence in the light most favorable to the nonmovant, “there is no genuine issue as to any material fact and ... the moving party is entitled to a judgment as a matter of law.” Amburgey v. Corhart Refractories Corp., Inc., 936 F.2d 805, 809 (5th Cir.1991); Fed. R. Civ. P. 56(c). The affidavit on which Godwin relies is insufficient to create a genuine issue of material fact with respect to Godwin’s claims. Accordingly, Godwin has not shown that the district court erred in granting the defendants’ motion for summary judgment.
Godwin also lists several other issues in the statement of issues in his opening brief, including challenges to the district court’s denial of his discovery motion and motion for the appointment of counsel. However, Godwin has not addressed these issues in his opening brief. Accordingly, we will not address these issues. See Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir.1995); United Paperworkers Int’l Union v. Champion Int’l Corp., 908 F.2d 1252, 1255 (5th Cir.1990).
Godwin has shown no error in the district court’s judgment. Accordingly, that judgment is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.